Citation Nr: 0011969	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for lower extremity 
fractures, pes planus and calluses secondary to service-
connected disability.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision.


FINDINGS OF FACT

1.  By a decision entered in September 1999, the RO, among 
other things, denied a claim of service connection for lower 
extremity fractures, pes planus and calluses secondary to 
service-connected disability.

2.  The veteran perfected an appeal of the RO's denial of 
service connection.

3.  The veteran died on March [redacted], 2000.

4.  The veteran's appeal was pending at the time of her 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to her 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies before 
the appeal can be adjudicated, the determination appealed is 
rendered a nullity.  Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  It does not have 
jurisdiction to do so.  Id. at 334.  38 U.S.C.A. §§ 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

In the present case, the record shows that, by a decision 
entered in September 1999, the RO, among other things, denied 
a claim of service connection for lower extremity fractures, 
pes planus, and calluses due to service-connected hallux 
valgus.  The record further shows that the veteran perfected 
an appeal of those determinations to the Board.  
Unfortunately, however, she died on March [redacted], 2000, 
before the Board had an opportunity to adjudicate the appeal.  
Under applicable law, outlined above, her death operates to 
deprive the Board of jurisdiction to proceed to the merits of 
her claim.  The appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

